COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mireya Patino Garcia v. The State of Texas

Appellate case number:    01-14-00939-CR

Trial court case number: 1952529

Trial court:              County Criminal Court at Law No 9 of Harris County

        The reporter’s record was due on December 19, 2014. We granted an extension until
January 20, 2015 to file both the clerk’s record and the reporter’s record. The clerk’s record was
filed on December 29, 2014. On February 4, 2015, we again notified Garcia that the reporter’s
record had not been filed due to nonpayment. On April 14, 2015, we sent a notice to Garcia
stating that, unless he filed proof by May 15, 2015, of payment arrangements for the reporter’s
record, we would consider the appeal on the briefs without the reporter’s record. TEX. R. APP. P.
38.8(b)(4). No response was received. On May 21, 2015, we issued an order setting appellant’s
brief due on June 22, 2015. On July 3, 2015, the Clerk of this Court sent a past-due brief notice.
See TEX. R. APP. 38.8(b)(2). On July 27, 2015, Garcia’s retained counsel filed a motion to
substitute and a motion for extension of time to file the reporter’s record. The motion to
substitute was granted on August 4, 2015 and an extension was granted until September 23, 2015
to file the reporter’s record. On October 8, 2015, the court reporter advised this Court that
Garcia had neither requested nor made payment arrangements for the reporter’s record.

       On October 22, 2015, this Court issued an order stating that unless we received notice
within 14 days of the order that payment arrangements had been made for the reporter’s record,
we would set appellant’s brief due. No response was received.

       Accordingly, we order appellant’s brief due on December 30, 2015.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: December 1, 2015